                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )      19-22915
                                             )
         Jennifer Thurman,                   )      Chapter 13
                                             )
                         Debtor(s).          )      Judge Janet S. Baer

                                   NOTICE OF MOTION

TO: See attached Service List

         PLEASE TAKE NOTICE that on October 1, 2021, at 9:30 am, or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Janet S. Baer, or any other judge
sitting in that judge’s place, and present the Debtor’s Motion to Modify Plan, a copy of which is
attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/join. Then enter the
meeting ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and passcode. The meeting ID for this hearing is 160 731 2971 and the
passcode is 587656. The meeting ID and passcode can also be found on the judge’s page on the
court’s website.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                      Jennifer Thurman, Debtor(s)

                                      By:    /s/ John J. Ellmann

                                      John J. Ellmann, Attorney for the Debtor(s)
                                      DAVID M. SIEGEL & ASSOCIATES, LLC
                                      790 Chaddick Drive, Wheeling, IL 60090
                                      847/ 520-8100
                                      davidsiegelbk@gmail.com
                                 CERTIFICATE OF SERVICE

        I, John Ellmann, Attorney for the Debtor(s), certify that I served a copy of this notice and
the attached motion on each entity shown on the Service List at the address shown and by the
method indicated on the list on September 10, 2021, at or before 5:00 pm.

                                              /s/ John J. Ellmann


                                         SERVICE LIST


To the following persons or entities who were served electronically by the Bankruptcy Court:

Glenn Stearns, Ch. 13 Trustee: mcguckin_m@lisle13.com


To the following persons or entities who were served via regular U.S. Mail:

Jennifer Thurman                                   Capital One, N.A.
1352 Oakmont Drive, Unit 203                       c/o Becket and Lee LLP
Glendale Heights, IL 60139                         PO Box 3001
                                                   Malvern PA 19355-0701
Nissan Motor Acceptance
PO Box 660366                                      Quantum3 Group LLC as agent for
Dallas, TX 75266                                   Comenity Bank
                                                   PO Box 788
OneMain                                            Kirkland, WA 98083-0788
PO Box 3251
Evansville, IN 47731-3251                          Citibank, N.A.
                                                   5800 S Corporate Pl
Illinois Tollway                                   Sioux Falls, SD 57108-5027
PO Box 5544
Chicago, IL 60680                                  Portfolio Recovery Associates, LLC
                                                   PO Box 41067
Capital One Bank (USA), N.A.                       Norfolk VA 23541
4515 N Santa Fe Ave
Oklahoma City, OK 73118                            Ally Bank
                                                   PO Box 130424
Check into Cash                                    Roseville, MN 55113-0004
Attn: Collections/Bankruptcy
P.O. Box 550                                       Department Stores National Bank
Cleveland, TN 37364-0550                           c/o Quantum3 Group LLC
                                                   PO Box 657
Jefferson Capital Systems LLC                      Kirkland, WA 98083-0657
PO Box 7999
Saint Cloud MN 56302-9617
                      UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                          )       19-22915
                                                )
         Jennifer Thurman,                      )       Chapter 13
                                                )
                            Debtor(s).          )       Judge Janet S. Baer

                                  MOTION TO MODIFY PLAN

         NOW COMES the Debtor, by and through her attorneys, David M. Siegel & Associates,

LLC, and in support of this Motion states as follows:

1.       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2.       On August 14, 2019, the Debtor filed a voluntary petition for relief pursuant to Chapter

13 under Title 11 USC, Glenn Stearns was appointed trustee, and the plan was confirmed on

November 22, 2019.

3.       The confirmed plan provides in part 3.3 that the Debtor will make direct payments on the

Nissan Motor Acceptance Claim (Claim #1) secured by a 2018 Nissan Altima automobile. The

vehicle was totaled in an accident so there is no longer collateral to secure the claim.

4.       Now the Debtor wants to pay Claim #1 as an unsecured claim per part 5.1 of the chapter

13 plan.

         WHEREFORE the Debtor prays this Honorable Court enter an order modifying the plan

and for other such relief as this Court deems just and proper.

                                                        Respectfully Submitted,

                                                                /s/ John J. Ellmann

DAVID M. SIEGEL & ASSOCIATES, LLC                       John J. Ellmann A.R.D.C. #6257894
790 Chaddick Drive                                      Attorney for the Debtors
Wheeling, IL 60090
847/ 520-810
